Judgment of conviction affirmed. All concur, except Harris, J., who dissents and 'votes for reversal and for granting a new trial in the following memorandum: The testimony of the complaining witness Sanford showed that he was unreliable and was mouthing thoughts of the witness Hallett. Such testimony should not be used to sustain the alleged guilt of the defendant-appellant. Reliable and uneontroverted proof established that the defendant-appellant was not on the premises where the criminal acts were claimed to have occurred on August 12th, but that he was confined to his home and to his bed for several days before and after that date. All this raises a reasonable doubt of guilt. To afford a fair trial to the defendant, the several counts of the indictment were severed and the trial had on one count; despite this, the district attorney called as witnesses the two boys involved in the other counts, using them to describe the layout of the defendant’s premises; such testimony, even if necessary, should have been produced through other means. We cannot say that the defendant was not prejudiced by what occurred on the trial as stated in the foregoing, and for that reason, the conviction should be reversed and a new trial ordered. (The judgment convicts defendant of the crime of sodomy.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.